TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00195-CR





Ex Parte:  Gavino Martinez, Appellant






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 94-727-K26, HONORABLE BILLY RAY STUBBLEFILED, JUDGE PRESIDING






PER CURIAM

	This is an appeal from an order denying relief on appellant's writ of habeas corpus. 
Appellant has filed a motion to withdraw the appeal.  No decision of this Court has been
delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Motion

Filed:   May 10, 1995

Do Not Publish